JOHNSON, Acting Chief Judge.
This is an appeal from an order denying in part a petition for modifying a dissolution of marriage as the same relates to the minor children of the parties.
In the final decree the custody of the two minor children was awarded to the mother, appellee herein, with visitation rights to the father, appellant herein, and certain support payments.
The picture of the family life of either family was not good, but just before the order in this case was entered, the family *606life for both changed because they had both remarried.
A long discussion of the testimony in this case is unnecessary. Under the circumstances of the new marriages playing a part in the trial court’s Solomon-like determination, we think the best interests of the children will be best served as Judge Good-ing ordered. The modifications added by the trial court were in furtherance of the real question, to wit: the welfare for the children, and are very reasonable and practical.
We agree that each party should bear their own expense.
We, therefore, affirm.
GREEN, R. A., Jr., Associate Judge, concurs.
EASTMOORE, E. L., Associate Judge, dissents.